Citation Nr: 1213875	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-43 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides and service-connected diabetes mellitus.

2.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a right leg disability as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a left leg disability as secondary to service-connected diabetes mellitus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active military duty from September 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's appeal originally included a claim of service connection for vision problems.  In March 2010, the RO granted service connection for nuclear sclerotic cataract and assigned a 0 percent disability rating.  As the Veteran has not initiated an appeal with respect to the rating, or effective date, assigned to this now service-connected disability, there is no claim pertaining to this disorder before the Board.  Consideration herein is limited to the issues listed on the first page of the present decision.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange or other herbicide while in military service.

2.  The Veteran's hypertension is not presumptively related to Agent Orange.

3.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's hypertension was not present in service; did not manifest within one year of his discharge from service; and was not caused or aggravated beyond its normal progression by service-connected diabetes mellitus.  

4.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's bilateral carpal tunnel syndrome was not caused or aggravated beyond its normal progression by service-connected diabetes mellitus.  

5.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's bilateral leg disability was not caused or aggravated beyond its normal progression by service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service; may not be presumed to have been incurred in service due to herbicide exposure; and is not proximately due to, aggravated by, or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The Veteran's bilateral carpal tunnel syndrome is not proximately due to, aggravated by, or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).

3.  The Veteran's bilateral leg disability is not proximately due to, aggravated by, or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in June 2008, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The Board particularly notes that VA treatment records from the Minneapolis VA Medical Center (VAMC) dated from 1980 to 2001 could not be obtained in connection with these claims.  A July 2010 memorandum of unavailability of Federal records is included in the record, and the Veteran was provided proper notice of the inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).  The RO also obtained VA examinations in July 2008 and July 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, refer to specific documents and medical history to support the conclusions reached, and address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310. 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran is seeking service connection, on a secondary basis for hypertension, bilateral carpal tunnel syndrome, and a bilateral leg disability that he believes were caused, or made worse, by his service-connected diabetes mellitus.  He does not otherwise contend that his carpal tunnel syndrome or bilateral leg disability began in service.  Instead he has limited his argument to principles of secondary service connection; therefore the Board will proceed to consider this limited aspect of his appeal.  However with regard to his claim for hypertension, the Veteran has alleged, in the alternative, that his hypertension is the result of herbicide exposure during service.  As a result, the Board will analyze this issue on presumptive, direct, and secondary service connection bases. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Effective August 31, 2010, diseases associated with such exposure include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) immediately following "Hodgkin's disease." 38 C.F.R. § 3.309(e).  This shall have become manifest to a degree of 10 percent or more at any time after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). Note 3 following this section indicates that ischemic heart disease does not include hypertension. 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991). The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006. The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006). 

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

First, the Board will consider the matter of secondary service connection. In this regard, the Board notes that service connection is currently in effect for diabetes mellitus, rated as 20 percent disabling, since April 2001.  

Post-service evidence shows that when examined by VA in September 2001, the Veteran gave a history of right carpal tunnel surgery in 1994 and left carpal tunnel syndrome in 2001.  There was no mention of hypertension at that time and no complaints of bilateral leg pain.  A January 2003 VA medical record notes Lisinopril as one of the Veteran's medications for heart and blood pressure.  An entry dated in May 2007 shows the Veteran was evaluated for sudden back and left leg pain attributed to bulging/herniated disc.  Subsequent records show the Veteran underwent a second right carpal tunnel release in November 2007.  

In June 2008, the Veteran was evaluated for continued complaints of left leg pain in the lateral leg just below the knee.  He described the pain as muscular in nature as opposed to joint pain.  The Veteran gave a history of arthroscopic surgery for both knees.  Examination revealed varus deformity of knees and medial laxity with valgus force.  The clinical assessment was left leg pain, which the examiner suspected was due to abnormal mechanical stress on lateral leg muscles due to varus deformity of the knee and possible DJD.

The Veteran was provided a VA examination in July 2008 to determine the etiology of his hypertension, carpal tunnel syndrome, and leg condition.  At that time, he gave a history of hypertension of 5 years duration.  He also gave a history of right carpal tunnel surgery 20 years ago with a second surgery in 2007, but continued to have problems with paresthesias and grip.  He also had a history of left carpal tunnel surgery about 12 years ago, which was doing better.  The Veteran complained of bilateral leg pain and a known history of degenerative joint disease of the knees.  After reviewing the Veteran's claims folder and conducting a physical examination, the VA examiner concluded the Veteran's hypertension was not a complication of the diabetes mellitus.  He explained that diabetes does not cause hypertension unless there is significant impairment of renal function which was not present in this case.  He also concluded that the carpal tunnel syndrome was not a complication of diabetes on the basis that the onset of bilateral carpal tunnel syndrome predated diabetes by many years.  He then concluded that the Veteran's bilateral leg pain was also not a complication of diabetes as there did not appear to be any neuropathy or peripheral vascular disease involved.  Instead the leg pain appeared to be related to degenerative arthritis, which is unrelated to diabetes.  

The Veteran was provided another VA examination in July 2010 to determine the etiology of his claimed bilateral carpal tunnel syndrome and hypertension as secondary to or aggravated by his service-connected diabetes.  The examiner noted the Veteran's history of bilateral carpal tunnel release, once prior to 2001 and again 2007, as well as left carpal tunnel release in 2001.  On this occasion the Veteran reported that he spent most of his day on a keyboard.  It was also noted that the Veteran's hypertension was stable on medication.  The examiner concluded the bilateral carpal tunnel syndrome was not caused by or aggravated by diabetes mellitus.  He explained that the bilateral carpal tunnel syndrome of the right hand was essentially diagnosed prior to the diagnosis of diabetes mellitus and was more likely than not due to continuous keyboard use required by the Veteran's occupation.  The examiner also noted there was no evidence of diabetic microvascular disease such as diabetic nephropathy or retinopathy at the time of diagnosis, or currently, which speaks against carpal tunnel due to diabetes mellitus.  Likewise, the examiner concluded the Veteran's hypertension was not caused by or aggravated by diabetes mellitus on the basis that there was no evidence of severe diabetic nephropathy and his EGFR (estimated glomerular filtration rate) was greater than 25.

The Board finds both the 2008 and 2010 VA opinions highly probative as they are based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiners considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's belief that his hypertension, carpal tunnel syndrome, and leg pain were the result of or caused by his diabetes mellitus.  As a result, the examiner was able to address fully the salient question as to the origin of the Veteran's claimed disabilities and their relationship to military service and/or service-connected disability.  He has presented no competent medical evidence to the contrary.

Consequently, the Board is unable to attribute the Veteran's hypertension, bilateral carpal tunnel syndrome, and bilateral leg disabilities to his service-connected diabetes mellitus.  In this case, the most probative and competent medical evidence of record fails to indicate that the diabetes plays any role in the development or worsening of his claimed disabilities.  Specifically, the VA examiners declined to find a nexus between the claimed conditions and the service-connected diabetes mellitus.  Accordingly, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen supra.  

Furthermore, to the extent that the Veteran is seeking service connection for hypertension on a presumptive basis.  A review of his DD Form 214 shows he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange or other herbicide agent.  

The Board also notes that hypertension is not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claim must be denied on this basis.  

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of hypertension, the Board notes that, in this case, service treatment records (STRs) show no evidence of elevated blood pressure readings or other indicia of hypertension for the Veteran's period of active duty.  His separation physical in August 1968 shows his blood pressure was 116/74.  Furthermore, the earliest recorded medical history places the presence of hypertension in 2003, 35 years after the Veteran's separation from active service in 1968, which makes it impossible to grant presumptive service connection for manifestation of a chronic disability (i.e., hypertension) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion linking the hypertension to service, including his presumed in-service exposure to herbicides.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his hearing testimony.  His primary assertion is that his current hypertension, bilateral carpal tunnel syndrome, and bilateral leg disabilities are the result of service and/or service-connected diabetes.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to impaired glucose tolerance and its effect on his body, his opinion that his current hypertension, bilateral carpal tunnel syndrome, and bilateral leg disabilities were caused or aggravated by his service-connected diabetes mellitus, is outweighed by the more thoroughly explained and detailed opinions from the VA physicians on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Accordingly, the preponderance of the evidence is against these claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hypertension, to include as secondary to in-service exposure to herbicides and service-connected diabetes mellitus is denied.

Service connection for carpal tunnel syndrome of the right upper extremity as secondary to service-connected diabetes mellitus is denied.  

Service connection for carpal tunnel syndrome of the left upper extremity as secondary to service-connected diabetes mellitus is denied.

Service connection for a right leg disability as secondary to service-connected diabetes mellitus is denied.  

Service connection for a left leg disability as secondary to service-connected diabetes mellitus is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


